DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 11/02/2020.  Claims 1, 2, and 4-11 are now pending in the present application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “Steu” and “Ktz” (or “Kfz”)in FIG. 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Specification
The disclosure is objected to because of the following informalities:
a)	In line 26 of page 6 of the instant application, replace “Act” with --Akt-- after “activation” (since Fig. 1 does not discloses anything about “Act”);
b)	In line 9 of page 14 of the instant application, delete “(see Fig. 2)” before “to”, (there is nothing in FIG. 2 to disclose, “there might be a problem in allocating the motor vehicle transceivers TRX1, TRX2, TRX3, TRX4, TRX5, TRX6 reported to a bus (see Fig. 2) to a (known) installation position”).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites, “a memory storing reference distance values between a plurality of combinations of the multiple transceivers... the controller further programmed to compare a correlation value (k) in the form of (k = ∑i,j vij2) sum of squares of differences for the respective current distance values relative to stored reference distance values indicating a relative distance between the two or more transceivers; wherein the controller only authorizes the remote request if the correlation value meets a predetermined requirement”. However, it is not clear how the correlation value (k) can be used to authorize the remote request if the correlation value meets a predetermined requirement. The claim indicates multiple transceivers mounted in various position around the vehicle and the reference distance values between a plurality of combinations of the multiple transceivers stored in the memory, but how the current distance between the transceivers can be changed comparing to the reference distance? The multiple transceivers are mounted on the vehicle, there is nothing to disclose the current distance between the two or more transceivers have been changed or how to the distances are changed. Furthermore, it is not clear how the correlation value (k) can be used to authorize the remote request. The correlation value k is calculated based on the (relative) current distance and stored distance of the two or more transceivers (mounted around the vehicle), but how the correlation value (k) can be related to the distance between the distance between the remote transceiver and two or more transceivers? In addition, it is not clear what the correlation value (k) is supposed to be compared to. The claim described what the correlation value is (i.e. 
Claims 2, 4-9 and 11 are also rejected by the virtue of its/their dependency on claim 1.
Claim 10, recites, “accessing a memory storing reference distance values between a plurality of combinations of the multiple transceivers to retrieve a reference distance between the first transceiver of the multiple transceivers and the second transceiver of the multiple transceivers; comparing compare a correlation value (k) in the form of (k = ∑i,j vij2)  sum of squares of differences for the at least two current distance values relative to the stored reference distance value for the distance between the first transceiver and the second transceiver if and only if the correlation value meets a predetermined requirement, granting the request and performing the requested operation.” However, it is not clear how the correlation value (k) can be used to for granting the request and preforming the requested operation. As indicated above for claim 1, the correlation value is calculated based on: “sum of squares of differences for the at least two current distance values relative to the reference distance value for the distance between the first transceiver and the second transceiver”, but it is not clear, first, how the at least two current distance values are changed relative to the reference distance values. Then, the relation between the first distance or second distance and the correlation value (k) is not clear. For example, the claimed first distance is a distance between the remote transceiver of the terminal key and the first transceiver 
Response to Arguments
Applicant's arguments filed 11/02/2020 have been fully considered but they are not persuasive.
On page 5 of the Applicant's remarks, Applicant further asserts, "[[t]]he rejections of Independent Claim 10 appear focused on the issue of how the claimed system works, but seems to ignore various elements of the claim language and the description. In at least one embodiment, the system works by relying on known distances between fixed transceivers to determine whether measured distances between the user key and the various transceivers are plausible, in order to identify so-called “relay attacks” (Specification as Published, Paragraph 3) before authorizing various remote functions of the motor vehicle. These are not ambiguous or indefinite." Examiner respectfully disagrees. The various elements of the claim language are considered, However, the rejection indicates that it is unclear how the correlation value (k) can be used to authorize the remote request. It is not clear how the distances between transmitters can be changed if they are MOUNTED on the vehicle. If the transceivers are MOUNTED on the vehicle the distance between them would not change. The only distance can be changed and recognized is the distance between the remote transceiver and the other transceivers mounted on the vehicle. Applicant fails to describe how the correlation value (k) can be used to authorize the remote request.
as taught in the instant Specification, these claimed methods and systems may be used in any localization system that determines distance values with fixed anchors (Specification, Page 5). As described therein, the at least one controller notes changes in a transceiver’s position by detecting changes in the distance between two transceivers on the motor vehicle (Page 9, first paragraph). In the example given, the position of transceiver TRX4 has changed (Page 9, second paragraph). The Specification goes on to describe that TRX4 has been removed from the vehicle in an attempt to perform a bus attack (Page 16, second paragraph). “For example, a UWB runtime measurement alone (without inventive configurations of the process of checking how transceiver distances change relative to each other) could determine a valid distance between the key Key-usr and vehicle transceiver; the attack would have been successful” (Specification, Page 16, lines 12-16).” Examiner respectfully traverses. Applicant still fails to clarify how the correlation value (k) can be used to authorize the remote request. It is not clear how the distances between transmitters can be changed if they are MOUNTED on the vehicle. If the transceivers are MOUNTED on the vehicle the distance between them would not change. The claim(s) is silence to disclose there is a situation where the distance between transceivers MOUNTED on a vehicle have changed. Furthermore, there is not clear why calculating correlation value (k) (which is sum of the squares of differences of the current distances and stored or reference distances between transceivers) would results to authorize or grant the request from the remote transceiver or request. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642